873 F.2d 1440Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Olayinka SOBAMOWO, Plaintiff-Appellant,v.Donald F. WEAVER, Defendant-Appellee,andWilliam V. O'CONNOR, Special Agent Federal Bureau ofInvestigation, Michael F. Heildenberg, Police Detective, atWashington, D.C., Five Unknown Federal Bureau ofInvestigation and Drug Enforcement Administration Agents,One Unknown Officer, of the Prince George's County PoliceDepartment in Maryland, John Mulvaney, Jr., Special Agent atthe Federal Bureau of Investigation, Unknown Officer, UnitedStates Marshal, at Washington, D.C., William O'Malley, Jr.,Assistant U.S. Attorney, at United States District Court,Washington, D.C., Defendants.
No. 88-7319.
United States Court of Appeals, Fourth Circuit.
Submitted March 6, 1989.Decided April 27, 1989.

Olayinka Sobamowo, appellant pro se.
Roann Nichols, Breckinridge Long Willcox, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Olayinka Sobamowo appeals from the district court's order awarding summary judgment for defendant Weaver, one of multiple defendants in Sobamowo's civil rights suit.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the dispositive issue has been decided authoritatively.


5
DISMISSED.